Citation Nr: 0032311	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-15 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
multiple sclerosis, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased disability evaluation for 
dysthymia with a major depressive disorder, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had honorable active service from October 1976 to 
October 1979 and from January 1980 to October 1986.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) which denied both increased 
disability evaluations for the veteran's service-connected 
multiple sclerosis and dysthymia with a major depressive 
disorder and a total disability evaluation based on 
individual unemployability.  The veteran has been represented 
throughout this appeal by the Alabama Department of Veterans 
Affairs.  


REMAND

The veteran asserts that the record supports assignment of 
increased evaluations for her service-connected multiple 
sclerosis and psychiatric disability and a total rating for 
compensation purposes based on individual unemployability.  
The report of an October 1997 VA examination for compensation 
purposes and a May 1998 written statement from Frank Thomas, 
M.D., conveys that Dr. Thomas provides ongoing treatment for 
the veteran's multiple sclerosis.  Clinical documentation of 
the cited treatment is not of record.  In her July 1999 
substantive appeal, the veteran conveys that she had been 
treated at the Birmingham, Alabama, Department of Veterans 
Affairs (VA) Medical Center.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

A June 1997 Social Security Administration (SSA) award letter 
indicates that the veteran was awarded SSA disability 
benefits due to the disability associated with her multiple 
sclerosis and depression.  The clinical documentation 
supporting the veteran's award has not been incorporated into 
the record.  The Court has clarified that VA's statutory duty 
to assist the veteran includes an obligation to obtain the 
records upon which SSA disability benefits have been awarded 
to the veteran.  Masors v. Derwinski, 2 Vet. App. 181, 187-
188 (1992).  
In reviewing the report of the February 1999 VA examination 
for compensation purposes, the Board observes that it 
encompassed only general medical and neurological 
evaluations.  The veteran was apparently not afforded a 
psychiatric evaluation.  The Court has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the following 
action: 

1.  The RO should request that the 
veteran provide information as to all 
treatment of her multiple sclerosis and 
psychiatric disability after January 1997 
including the names and addresses of all 
treating health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact Frank Thomas, M.D., and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  The RO should contact the SSA and 
request that it provide copies of all 
records developed in association with the 
veteran's award of SSA disability 
benefits.  

3.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran after January 
1997, including that provided at the 
Birmingham, Alabama, VA Medical Center, 
be forwarded for incorporation into the 
record.  

4.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of her multiple sclerosis and dysthymia 
with a major depressive disorder.  All 
indicated tests and studies should be 
accomplished and the findings should be 
reported in detail.  The examination 
report should include a full psychiatric 
diagnostic assessment including a Global 
Assessment of Functioning (GAF) score on 
Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
multiple sclerosis and psychiatric 
disabilities upon her employability.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner or examiners.  The examination 
report should reflect that such a review 
was conducted.  

5.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (2000), when the 
veteran without good cause fails to 
report for examination, her claim for 
increased disability compensation will be 
denied.  However, the Secretary of the VA 
must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully met.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions should be considered.  

7.  The RO should then readjudicate the 
veteran's entitlement to increased 
evaluations of her multiple sclerosis and 
dysthymia with a major depressive 
disorder and a total rating for 
compensation purposes based on individual 
unemployability.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).  


